UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04049 DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2011 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2011 Annual Report to Shareholders DWS Core Fixed Income Fund Contents 4 Portfolio Management Review 8 Performance Summary 11 Information About Your Fund's Expenses 13 Portfolio Summary 15 Investment Portfolio 23 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 27 Financial Highlights 33 Notes to Financial Statements 46 Report of Independent Registered Public Accounting Firm 47 Tax Information 48 Investment Management Agreement Approval 53 Summary of Management Fee Evaluation by Independent Fee Consultant 57 Board Members and Officers 62 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. The fund may engage in forward commitment transactions which could subject the fund to counterparty and leverage risk. Leverage can magnify losses. In the current market environment, mortgage backed securities are experiencing increased volatility. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Overview of Market and Fund Performance Performance is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. For the annual period ended October 31, 2011, the total return of the fund's Class A shares was 4.69%. By comparison, the Barclays Capital U.S. Aggregate Bond Index delivered a 5.00% return.1 The U.S. Federal Reserve Board (the Fed) left its benchmark short-term interest rate at essentially zero during the 12 months, maintaining a target range of between 0% and 0.25%. In addition, the Fed in November initiated a second round of bond purchases designed to keep market interest rates low. The market had been anticipating this action for some time, however, and interest rates actually rose and bonds traded down once details of the program were confirmed. In addition, economic data appeared to show signs of strengthening as 2010 drew to a close. The result was a significant rise in overall rates from historically low levels. However, the upward trend with interest rates began to slow and eventually reverse as 2011 progressed, as the markets attempted to digest unsettling news, including political unrest in the Middle East and an earthquake and tsunami in Japan. Despite accommodative monetary policy, weakness in employment and housing increasingly raised concerns over the possibility of a dip into a second U.S. recession. In addition, heading into the summer, the threat of a default by Greece on its sovereign debt began to loom over the global credit markets.2 Adding to the uncertain backdrop, the U.S. Congress engaged in a fractious debate over raising the government debt ceiling. The issue was resolved in early August of 2011 short of a default on U.S. debt. However, the inability to make progress on longer-term reforms necessary to address the structural gap between revenues and expenditures was disheartening to markets and led Standard and Poor's® to lower the U.S. debt rating. Following the lowering of the overall U.S. debt rating by Standard & Poor's, the ratings of many of the fund's holdings in agency- and mortgage-backed securities were lowered from AAA to AA. See page 13 for details. Soon after, the Fed announced its intention to leave short-term rates at zero through 2013, reflecting heightened concern over growth prospects.3 The result of this unsettled backdrop was a sharp decline in market interest rates in August and September of 2011. In addition, in a counterintuitive development, investors took the U.S. credit rating downgrade as a sign of an overall deterioration in conditions and retreated to the perceived safety of U.S. Treasury securities. This flight to safety led to a significant widening of credit spreads — the incremental yield provided by lower-rated debt instruments vs. U.S. Treasury securities — over the last few months of the period.4 As the fiscal period concluded, all eyes were on Europe as leaders attempted to put together a package that would avert a default by Greece and forestall a series of events with the potential to severely impact the global financial system and global growth prospects. For the full 12 months ending October 31, 2011, interest rates fell along the entire U.S. Treasury yield curve and ended at extraordinarily low levels.5 To illustrate, the two-year yield went from 0.34% to 0.25%, the five-year from 1.17% to 0.99%, the 10-year from 2.63% to 2.17% and the 30-year from 3.99% to 3.16%. Positive Contributors to Performance Our focus for most of the period was on both investment-grade corporate issues and securitized sectors, including residential mortgage-backed securities (MBS) and commercial mortgage-backed securities (CMBS).6 In the beginning of the period, the fund had overweight exposure to investment-grade corporate bonds and was underweight U.S. Treasury and agency issues. This was initially helpful to performance vs. the benchmark as credit sensitive sectors were supported by signs of a strengthening economy. At the beginning of 2011, when management duties for the fund were shifted to Fischer Francis Trees & Watts (FFTW), the fund's overall positioning was modified to include an expansion in investment-grade corporate exposure and, as valuations reached expensive levels mid-year, the focus was shifted to shorter maturities within the sector.Allocations within the investment-grade corporate credit sector focused on well-capitalized financial companies, principally banks. In the securitized sectors, we have had overweight (above-benchmark) positions in the most highly collateralized, AAA-rated CMBS issues, as well as in government agency MBS issues selected to offer protection from prepayments on underlying loans. These allocations produced positive returns vs. the benchmark over the first several months of the period.7 Later in the period ended October 31, 2011, holdings of mortgage-backed securities were increased. Negative Contributors to Performance As the period progressed and the corporate and securitized mortgage sectors became less attractive from a valuation standpoint, we shortened durations within corporate credit and trimmed our holdings of MBS and CMBS.8 These shifts helped the fund's performance relative to its peer group in the flight to quality that ensued in August and September of 2011. However, the very strong performance of U.S. government debt resulting from that flight to quality resulted in the fund lagging its benchmark for the 12 months. Outlook and Positioning The recent widening in credit spreads has made both corporate and mortgage-backed issues more attractive on a relative basis. Within corporates, we currently view bank issue valuations as especially favorable, while within MBS we are focusing on higher-coupon issues that we believe may experience low prepayments on the underlying mortgages. With interest rates near historic lows, we currently are maintaining overall portfolio duration close to that of the benchmark. Incoming data has continued to raise concerns over global economic growth. Regulatory and fiscal uncertainty, along with concerns over the Eurozone, have damaged business and household confidence. Fiscal retrenchment as governments attempt to live within their means also poses a significant risk to GDP in 2012.9 We believe inflation should remain low given the amount of spare economic capacity, and may even retreat. We will be monitoring all of this data with respect to appropriate risk levels in the portfolio, keeping in mind the fund's role as a core bond exposure for clients. Investment Advisor Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Core Fixed Income Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the U.S. for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Subadvisor Effective on January 3, 2011, Fischer Francis Trees & Watts, Inc. (FFTW), serves as subadvisor to DWS Core Fixed Income Fund. FFTW is directly wholly owned by BNP Paribas Investment Partners USA Holdings Inc., a New York corporation. BNP Paribas Investment Partners USA Holdings Inc. is owned by BNP Paribas, which is a publicly-owned banking corporation organized under the laws of the Republic of France. Portfolio Management David Marmon Lead Portfolio Manager, Fischer Francis Trees & Watts, Inc. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1The Barclays Capital U.S. Aggregate Bond Index tracks the performance of the broad U.S. investment-grade, fixed-rate bond market, including both government and corporate bonds. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. 2Sovereign debt refers to government bonds issued in a foreign currency. 3Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. 4Credit spread refers to the excess yield various bond sectors offer over financial instruments with similar maturities. When spreads widen, yield differences are increasing between bonds in the two sectors being compared. When spreads narrow, the opposite is true. 5The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. 6Mortgage-backed securities (MBS) are bonds that are secured by mortgage debt. Commercial mortgage-backed securities (CMBS) are secured by loans on commercial properties. 7"Overweight" means the fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the fund holds a lower weighting. 8Duration, which is expressed in years, measures the sensitivity of the price of a bond or bond fund to a change in interest rates. 9The Eurozone refers to a currency union among the European Union member states that have adopted the euro as their sole currency. Performance Summary October 31, 2011 Average Annual Total Returns as of 10/31/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 4.69% 5.83% 1.86% 3.10% Class B 3.90% 4.99% 1.09% 2.32% Class C 3.92% 5.03% 1.10% 2.33% Adjusted for the Maximum Sales Charge Class A (max 4.50% load) -0.02% 4.22% 0.93% 2.62% Class B (max 4.00% CDSC) 0.90% 4.39% 0.92% 2.32% Class C (max 1.00% CDSC) 3.92% 5.03% 1.10% 2.33% No Sales Charges Class R 4.44% 5.61% 1.63% 2.87% Class S 4.88% 5.99% 2.08% 3.23% Institutional Class 4.98% 6.10% 2.12% 3.36% Barclays Capital U.S. Aggregate Bond Index+ 5.00% 8.87% 6.41% 5.46% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 15, 2011 are 1.07%, 1.77%, 1.72%, 1.13%, 0.80% and 0.70% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A, B and C shares for the periods prior to their inception on June 28, 2002, Class R shares on October 1, 2003 and Class S shares on February 1, 2005 are derived from the historical performance of Institutional Class shares of DWS Core Fixed Income Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Core Fixed Income Fund — Class A [] Barclays Capital U.S. Aggregate Bond Index+ Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Barclays Capital U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with average maturities of one year or more. Net Asset Value and Distribution Information Class A Class B Class C Class R Class S Institutional Class Net Asset Value: 10/31/11 $ 10/31/10 $ Distribution Information: Twelve Months as of 10/31/11: Income Dividends $ October Income Dividend $ SEC 30-day Yield as of 10/31/11++ % Current Annualized Distribution Rate as of 10/31/11++ % ++ The SEC yield is net investment income per share earned over the month ended October 31, 2011, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yields would have been 2.07% and 1.82% for Class A and B shares, respectively, had certain expenses not been reduced. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on October 31, 2011. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 2.08% and 1.66% for Class A and B shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Morningstar Rankings — Intermediate-Term Bond Funds Category as of 10/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 28 3-Year of 96 5-Year of 97 Class B 1-Year of 58 3-Year of 98 5-Year of 98 Class C 1-Year of 57 3-Year of 98 5-Year of 98 Class R 1-Year of 37 3-Year of 97 5-Year of 98 Class S 1-Year of 22 3-Year of 96 5-Year of 97 Institutional Class 1-Year of 19 3-Year of 95 5-Year of 96 10-Year of 94 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads) and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses for Classes A, B, C and R shares; had they not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (May 1, 2011 to October 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended October 31, 2011 Actual Fund Return Class A Class B Class C Class R Class S Institutional Class Beginning Account Value 5/1/11 $ Ending Account Value 10/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class R Class S Institutional Class Beginning Account Value 5/1/11 $ Ending Account Value 10/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class R Class S Institutional Class DWS Core Fixed Income Fund .95% 1.70% 1.69% 1.18% .75% .68% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Net Assets) 10/31/11 10/31/10 Corporate Bonds 54% 28% Mortgage-Backed Securities Pass-Throughs 43% 33% Municipal Bonds and Notes 7% 8% Government & Agency Obligations 7% 27% Commercial Mortgage-Backed Securities 3% 7% Collateralized Mortgage Obligations 2% 2% Asset-Backed 1% 1% Cash Equivalents and Other Assets and Liabilities, net (17)% (6)% 100% 100% Sector Diversification (As a % of Corporate Bonds) 10/31/11 10/31/10 Financials 65% 42% Energy 10% 13% Consumer Discretionary 8% 15% Telecommunication Services 6% 4% Materials 3% 3% Utilities 3% 3% Consumer Staples 3% 10% Industrials 1% 4% Health Care 1% 6% 100% 100% Quality (Excludes Cash Equivalents and Securities Lending Collateral) 10/31/11 10/31/10 AAA 2% 60% AA 51% 4% A 29% 9% BBB 15% 21% BB 2% 1% B — 2% Not Rated 1% 3% 100% 100% Asset allocation, sector diversification and quality are subject to change. The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. Interest Rate Sensitivity 10/31/11 10/31/10 Effective Maturity 6.1 years 6.8 years Effective Duration 5.0 years 4.8 years Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Interest rate sensitivity is subject to change. For more complete details about the Fund's investment portfolio, see page 14. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of October 31, 2011 Principal Amount ($) Value ($) Corporate Bonds 54.0% Consumer Discretionary 4.1% Comcast Cable Holdings LLC, 9.8%, 2/1/2012 Comcast Corp., 6.4%, 3/1/2040 DIRECTV Holdings LLC, 3.125%, 2/15/2016 News America, Inc., 6.15%, 3/1/2037 Royal Caribbean Cruises Ltd., 7.0%, 6/15/2013 Time Warner Cable, Inc.: 6.75%, 7/1/2018 7.5%, 4/1/2014 Turner Broadcasting System, Inc., 8.375%, 7/1/2013 Consumer Staples 1.3% Altria Group, Inc., 10.2%, 2/6/2039 CVS Caremark Corp., 6.125%, 8/15/2016 Energy 5.6% Anadarko Petroleum Corp., 6.375%, 9/15/2017 Canadian Natural Resources Ltd., 5.15%, 2/1/2013 Enbridge Energy Partners LP, 5.875%, 12/15/2016 Enterprise Products Operating LLC: 4.6%, 8/1/2012 Series M, 5.65%, 4/1/2013 Kinder Morgan Energy Partners LP: 5.0%, 12/15/2013 6.5%, 9/1/2039 Magellan Midstream Partners LP, 6.45%, 6/1/2014 ONEOK Partners LP, 6.15%, 10/1/2016 Petronas Global Sukuk Ltd., 144A, 4.25%, 8/12/2014 Plains All American Pipeline LP, 5.75%, 1/15/2020 TransCanada PipeLines Ltd., 6.1%, 6/1/2040 Financials 35.1% Anglo American Capital PLC, 144A, 2.15%, 9/27/2013 ASIF Global Financing XIX, 144A, 4.9%, 1/17/2013 AvalonBay Communities, Inc., (REIT), 5.5%, 1/15/2012 Bank of America Corp., 5.75%, 12/1/2017 BB&T Corp, 4.75%, 10/1/2012 Caterpillar Financial Services Corp., 7.15%, 2/15/2019 Citigroup, Inc.: 5.375%, 8/9/2020 5.5%, 4/11/2013 6.125%, 11/21/2017 Credit Suisse New York: 5.0%, 5/15/2013 5.4%, 1/14/2020 Fifth Third Bancorp., 5.45%, 1/15/2017 Fleet Capital Trust II, 7.92%, 12/11/2026 Ford Motor Credit Co., LLC, 8.0%, 6/1/2014 General Electric Capital Corp.: 2.1%, 1/7/2014 Series A, 6.875%, 1/10/2039 HSBC Finance Corp.: 0.697%*, 9/14/2012 5.5%, 1/19/2016 HSBC Holdings PLC, 6.5%, 5/2/2036 JPMorgan Chase & Co.: 1.536%*, 9/1/2015 2.05%, 1/24/2014 5.125%, 9/15/2014 6.4%, 5/15/2038 MBNA Corp., 6.125%, 3/1/2013 MetLife, Inc., 6.4%, 12/15/2036 Metropolitan Life Global Funding I: 144A, 2.5%, 1/11/2013 144A, 5.125%, 4/10/2013 Morgan Stanley: Series F, 5.625%, 9/23/2019 Series F, 6.0%, 4/28/2015 NiSource Finance Corp., 5.4%, 7/15/2014 Nordea Bank AB, 144A, 1.75%, 10/4/2013 Petrobras International Finance Co., 3.875%, 1/27/2016 PNC Funding Corp., 5.25%, 11/15/2015 Prudential Financial, Inc.: Series B, 5.1%, 9/20/2014 6.2%, 1/15/2015 6.2%, 11/15/2040 Royal Bank of Canada, 2.3%, 7/20/2016 Svenska Handelsbanken AB, 144A, 4.875%, 6/10/2014 The Goldman Sachs Group, Inc.: 1.269%*, 2/7/2014 6.75%, 10/1/2037 Travelers Companies, Inc., 5.35%, 11/1/2040 U.S. Bank NA: 3.778%, 4/29/2020 6.3%, 2/4/2014 UBS AG of Stamford, 1.425%*, 1/28/2014 Wachovia Bank NA: 0.637%*, 11/3/2014 4.8%, 11/1/2014 Xstrata Finance Canada Ltd., 144A, 5.5%, 11/16/2011 (a) Health Care 0.4% Express Scripts, Inc., 6.25%, 6/15/2014 Industrials 0.6% CSX Corp., 5.3%, 2/15/2014 Union Pacific Corp., 6.125%, 1/15/2012 Materials 1.8% Barrick Gold Corp., 2.9%, 5/30/2016 (a) Dow Chemical Co., 8.55%, 5/15/2019 International Paper Co., 7.95%, 6/15/2018 Telecommunication Services 3.4% AT&T, Inc.: 4.95%, 1/15/2013 6.55%, 2/15/2039 6.7%, 11/15/2013 Frontier Communications Corp., 7.875%, 4/15/2015 Verizon Communications, Inc., 8.75%, 11/1/2018 Utilities 1.7% Consolidated Edison Co. of New York, 5.7%, 6/15/2040 Dominion Resources, Inc., Series D, 8.875%, 1/15/2019 Duke Energy Corp., 6.3%, 2/1/2014 MidAmerican Energy Holdings Co., 6.125%, 4/1/2036 Total Corporate Bonds (Cost $195,529,177) Mortgage-Backed Securities Pass-Throughs 43.5% Federal Home Loan Mortgage Corp.: 3.0%, 4/1/2025 (b) 3.5%, with various maturities from 6/1/2025 until 8/1/2040 (b) 3.552%*, 5/1/2041 4.0%, with various maturities from 1/1/2040 until 10/1/2041 (b) 4.5%, with various maturities from 3/1/2026 until 3/1/2041 (b) 5.0%, with various maturities from 4/1/2030 until 9/1/2041 (b) 5.5%, with various maturities from 10/1/2023 until 6/1/2035 (b) 6.0%, 9/1/2035 (b) Federal National Mortgage Association: 2.451%*, 8/1/2037 3.5%, with various maturities from 10/1/2025 until 7/1/2040 (b) 4.5%, 4/1/2039 (b) 5.0%, with various maturities from 5/1/2019 until 2/1/2041 (b) 5.5%, with various maturities from 10/1/2019 until 4/1/2041 (b) 6.0%, with various maturities from 10/1/2022 until 9/1/2037 (b) 6.5%, with various maturities from 5/1/2023 until 4/1/2037 (b) Government National Mortgage Association: 3.5%, 10/1/2040 (b) 4.0%, with various maturities from 7/1/2040 until 11/1/2040 (b) 4.5%, with various maturities from 4/1/2040 until 7/15/2040 (b) 5.0%, 4/1/2039 (b) 6.5%, with various maturities from 12/15/2023 until 4/20/2024 Total Mortgage-Backed Securities Pass-Throughs (Cost $158,105,997) Asset-Backed 1.1% Home Equity Loans 1.1% Argent Securities, Inc., "M2", Series 2003-W2, 3.17%*, 9/25/2033 First Franklin Mortgage Loan Asset Backed Certificates: "A2", Series 2006-FF14, 0.305%*, 10/25/2036 "A3", Series 2004-FF10, 0.785%*, 9/25/2034 GSAMP Trust, "A4", Series 2005-WMC1, 0.625%*, 9/25/2035 Manufactured Housing Receivables 0.0% Green Tree Financial Corp., "A4", Series 1996-2, 7.2%, 4/15/2026 Total Asset-Backed (Cost $4,216,253) Commercial Mortgage-Backed Securities 2.7% Bear Stearns Commercial Mortgage Securities, "A4", Series 2007-PW18, 5.7%, 6/11/2050 LB-UBS Commercial Mortgage Trust, "A4", Series 2007-C6, 5.858%*, 7/15/2040 Total Commercial Mortgage-Backed Securities (Cost $8,205,170) Collateralized Mortgage Obligations 2.5% American Home Mortgage Investment Trust, "2A3", Series 2005-3, 2.232%*, 9/25/2035 Federal Home Loan Mortgage Corp.: "FB", Series 3616, 0.943%*, 12/15/2039 "AI", Series 3763, Interest Only, 3.5%, 6/15/2025 "PI", Series 3773, Interest Only, 3.5%, 6/15/2025 "AI", Series 3730, Interest Only, 4.0%, 11/15/2028 "LC", Series 2682, 4.5%, 7/15/2032 "6", Series 233, Interest Only, 4.5%, 8/15/2035 Federal National Mortgage Association: "PI", Series 2010-151, Interest Only, 4.0%, 5/25/2028 "7", Series 356, Interest Only, 5.0%, 2/1/2035 "8", Series 356, Interest Only, 5.0%, 2/1/2035 "J", Series 1998-36, 6.0%, 7/18/2028 Government National Mortgage Association, "BI", Series 2011-29, Interest Only, 4.5%, 5/16/2039 NCUA Guaranteed Notes, "1A", Series 2010-R1, 0.691%*, 10/7/2020 Structured Adjustable Rate Mortgage Loan Trust, "A3", Series 2005-6XS, 0.625%*, 3/25/2035 Total Collateralized Mortgage Obligations (Cost $10,140,455) Government & Agency Obligations 6.5% U.S. Treasury Obligations U.S. Treasury Bonds: 3.5%, 2/15/2039 3.875%, 8/15/2040 U.S. Treasury Notes: 2.125%, 8/15/2021 (a) (c) 3.125%, 5/15/2021 Total Government & Agency Obligations (Cost $23,892,713) Municipal Bonds and Notes 7.0% Kentucky, Asset/Liability Commission, General Fund Revenue, 3.165%, 4/1/2018 (d) Nashville & Davidson County, TN, Metropolitan Government, Convention Center Authority Revenue, Build America Bonds, Series A2, 7.431%, 7/1/2043 (d) Pomona, CA, Pension Obligation, Series AR, 5.732%, 7/1/2025, INS: NATL (d) Rancho Cordova, CA, Certificates of Participation, City Hall Acquisition, Series B, 5.65%, 2/1/2024, INS: AMBAC (d) Riverside, CA, Public Financing Authority, Tax Allocation Revenue, University Corridor, Series D, 5.89%, 8/1/2032, INS: NATL (d) West Virginia, State General Obligation, Jobs Inventory Trust Board: Series A, Zero Coupon, 1/22/2012 (d) Series A, 144A, Zero Coupon, 6/12/2013 (d) Series C, 144A, Zero Coupon, 7/31/2013 (d) Wilkes Barre, PA, General Obligation, Series C, 5.48%, 11/15/2024, INS: AMBAC (d) Total Municipal Bonds and Notes (Cost $24,944,929) Contracts Value ($) Call Options Purchased 0.0% 10-Year U.S. Treasury Note Future, Expiration Date 11/25/2011, Strike Price $129.0 60 10-Year U.S. Treasury Note Future, Expiration Date 11/25/2011, Strike Price $131.0 60 Total Call Options Purchased (Cost $148,932) Put Options Purchased 0.0% 10-Year U.S. Treasury Note Future, Expiration Date 11/25/2011, Strike Price $123.5 75 10-Year U.S. Treasury Note Future, Expiration Date 11/25/2011, Strike Price $124.5 10-Year U.S. Treasury Note Future, Expiration Date 11/25/2011, Strike Price $125.5 75 Total Put Options Purchased (Cost $53,345) Shares Value ($) Securities Lending Collateral 2.5% Daily Assets Fund Institutional, 0.18% (e) (f) (Cost $9,340,460) % of Net Assets Value ($) Total Investment Portfolio (Cost $434,577,431)+ Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of October 31, 2011. +The cost for federal income tax purposes was $434,665,524. At October 31, 2011, net unrealized appreciation for all securities based on tax cost was $6,578,480. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $10,068,114 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,489,634. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at October 31, 2011 amounted to $9,217,056, which is 2.5% of net assets. (b) When-issued or delayed delivery security included. (c) All or a portion of the security has been pledged as collateral in connection with open reverse repurchase agreements. (d) Taxable issue. (e) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (f) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMBAC: Ambac Financial Group, Inc. INS: Insured Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. NATL: National Public Finance Guarantee Corp. NCUA: National Credit Union Administration REIT: Real Estate Investment Trust Included in the portfolio are investments in mortgage- or asset-backed securities, which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal Home Loan Mortgage Corp., Federal National Mortgage Association and Government National Mortgage Association issues have similar coupon rates and have been aggregated for presentation purposes in the investment portfolio. At October 31, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10-Year U.S. Treasury Note USD 12/20/2011 53 30-Year U.S. Treasury Bond USD 12/20/2011 36 ) 5-Year U.S. Treasury Note USD 12/30/2011 ) Ultra Long U.S. Treasury Bond USD 12/20/2011 36 Total net unrealized appreciation At October 31, 2011, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 2-Year U.S. Treasury Note USD 12/30/2011 25 Currency Abbreviation USD United States Dollar At October 31, 2011, open written options contracts were as follows: Written Options Contracts Expiration Date Strike Price ($) Value ($) (g) Put Options 10-Year U.S. Treasury Note Future 75 11/25/2011 10-Year U.S. Treasury Note Future 11/25/2011 10-Year U.S. Treasury Note Future 75 11/25/2011 10-Year U.S. Treasury Note Future 11/25/2011 10-Year U.S. Treasury Note Future 50 12/23/2011 Total Written Options (Total premiums received $171,923) (g) Unrealized appreciation on written options at October 31, 2011 was $109,423. For information on the Fund's policy and additional disclosures regarding futures contracts, purchased options and written options contracts, please refer to the Derivatives section of Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (h) Corporate Bonds $
